Citation Nr: 1040849	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-38 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1956 to August 
1975.  The Veteran died in October 1989, and the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the appellant testified at a video conference 
hearing held before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  At the hearing, the 
appellant waived initial RO consideration of the new evidence 
submitted in conjunction with the hearing.  38 C.F.R. § 
20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran died in October 1989, as a result of respiratory 
failure due to lung metastasis as a result of adenocarcinoma of 
the colon (colon cancer).   
 
2.  At the time of the Veteran's death, he had not been awarded 
service connection for any disability. 
 
3.  Lung metastasis as a result of colon cancer did not have its 
onset during active service, manifested within one year of 
separation from active service, or is shown to be otherwise 
related to the Veteran's active service.
 
4. The competent evidence does not show a nexus between the cause 
of the Veteran's death and his period of active service, to 
include herbicide (Agent Orange) exposure.


CONCLUSION OF LAW

The cause of the Veteran's death (respiratory failure due to lung 
metastasis as a result of colon cancer) was not incurred in or 
aggravated by active service and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1133, 1137, 1310, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by July 2005 and June 2009 letters.  In the June 2009 
letter, VA specifically informed the appellant that in order to 
substantiate a claim for Dependency and Indemnity Compensation 
(DIC) benefits based on a disability that was not service 
connected or for which the Veteran did not file a claim during 
his lifetime, the evidence needed to show (1) an injury or 
disease that was incurred or aggravated during active military 
service, or an event in service that caused an injury or disease; 
(2) a physical or mental disability that was either the principal 
or contributory cause of death, which may be shown by medical 
evidence or by lay evidence of persistent and recurrent symptoms 
of disability that were visible or observable; and (3) a 
relationship between the disability associated with the cause of 
death and an injury, disease, or event in military service, which 
may generally be shown by medical records or medical opinions.       

As to informing the appellant of which information and evidence 
she was to provide to VA and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her it had to 
obtain any records held by any federal agency.  These letters 
also informed the appellant that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the appellant that she could 
obtain private records herself and submit them to VA.
 
In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, a July 
2006 letter sent to the appellant included the type of evidence 
necessary to establish a disability rating and effective date for 
the claim on appeal.  Although this notice was not issued before 
the November 2005 rating decision on appeal, the appellant has 
not been prejudiced, as the appellant's pending claim is denied.  
A statement of the case was also issued to her in November 2007.  
See Prickett, 20 Vet. App. at 370.  

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the June 
2009 VCAA notice and the July 2006 Dingess notices.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
prejudicial, normally falls upon the party attaching the agency's 
determination, except in cases where VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current 
appeal, VA has obtained the Veteran's service treatment records 
and private treatment records.  The Veteran was not afforded a VA 
medical opinion prior to his death; however, the Board notes that 
the private treatment records contain sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and are 
adequate for purposes of this appeal.  Additionally, in October 
2009, the appellant was afforded the opportunity to testify 
before the Board in a video conference hearing.  The Board is not 
aware, and the appellant has not suggested the existence of, any 
additional pertinent evidence not yet received.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim on appeal.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which was not obtained.  Therefore, no further 
assistance to the appellant with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.312(a) (2010).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (2010).  In the case of contributory cause of death, 
it must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1) (2010).

The Veteran's death certificate lists his immediate cause of 
death as respiratory failure due to lung metastasis as a result 
of colon cancer.  However, the Veteran was not service connected 
for lung metastasis or colon cancer, nor did he submit a claim 
for such during his lifetime.  Further, there is no indication of 
any such disability in his service treatment records or for many 
years thereafter.  In fact, the Veteran's June 1985 private 
treatment record notes his diagnosis of colon cancer 
approximately ten years after the Veteran's separation from 
service.  A September 1989 private treatment record also reports 
the Veteran's subsequent metastatic bilateral spread to the lungs 
which occurred upon his.  The Court has indicated that the normal 
medical findings at the time of separation from service, the 
absence of any medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, is probative 
evidence against the claim.  See Menes v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that the Veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition).

With regard to the long evidentiary gap in this case between 
active service and the earliest competent medical evidence of the 
Veteran's lung metastasis or colon cancer, the Board notes that 
this absence of evidence constitutes negative evidence tending to 
disprove the claim that the Veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Foshay v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Foshay v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses 'negative evidence' which tends to disprove the 
existence of an alleged fact).  Thus, the lack of any objective 
findings in the competent medical evidence of lung metastasis as 
a result of colon cancer is itself evidence which tends to show 
that this disability did not have its onset in service or for 
many years thereafter.

The appellant contended in the October 2009 video conference 
hearing that the Veteran died of lung cancer which did not result 
from his colon cancer.  She indicated that the Veteran's June 
1985 private treatment record noted no evidence of metastasis and 
a March 1987 private treatment record reported the Veteran's 
colon cancer was not metastatic.  
The Board notes that only independent medical evidence may be 
considered to support its findings and that the Board is not free 
to substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, nothing 
on file shows that the appellant has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, her contentions cannot constitute competent medical 
evidence.  38 C.F.R. § 3.159(a)(1) (2010).

The law provides a rebuttable presumption of service connection 
for certain diseases which become manifest after separation from 
service in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2010).  The presumption applies to the 
following disorders: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, chronic lymphocytic leukemia, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
and diabetes mellitus (Type 2).  38 C.F.R. § 3.309(e).

Veterans who served in Vietnam between January 9, 1962 and May 7, 
1975 are presumed to have been exposed to herbicides in the 
absence of an affirmative showing to the contrary.  VA 
regulations define that "service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).

Here, according to his service personnel records, the Veteran 
served in Vietnam during the time period specified above; 
therefore, he is presumed to have been exposed to herbicides, 
including Agent Orange.  The liberalizing effect of this 
presumption is limited to the removal of the need to prove 
herbicide exposure.  Even when herbicide exposure is conceded, 
there remains the need to establish a medical nexus between such 
exposure and the disease for which service connection is claimed.  
A medical nexus may be established by operation of law if the 
disability at issue is one of the diseases set forth in the 
statutory presumption provisions.  38 U.S.C.A. § 1112.  

However, the Board notes affirmative medical evidence showing to 
the contrary is of record.  Thus, the appellant is not entitled 
to the benefit of the presumptive provisions despite lung cancer 
being included among the disorders for which the Secretary 
established a presumption of service connection.  38 U.S.C.A. 
§ 1113.  
 
Here, the appellant noted two of the Veteran's private treatment 
records from 1985 and 1987 which both report no evidence of 
metastasis from his colon cancer.  The 1987 record, a letter from 
a private physician, G.M., M.D., noted that the Veteran had 
pulmonary nodules that were likely granulomas, and not 
metastases.  While this evidence does not indicate metastases of 
the Veteran's cancer to his lungs at the time these documents 
were created, this evidence also does not preclude metastases of 
his cancer at a future date prior to his death.  Nothing within 
these records serves as positive evidence that the Veteran's 
fatal lung cancer had an origin other than as metastases from his 
colon.  The Board notes that a September 1989 private treatment 
record assessed a final diagnosis of colon cancer with pulmonary 
metastasis.  This record noted the Veteran's history of colon 
cancer with subsequent metastatic spread to the lungs 
bilaterally.  As a result, the September 1989 private treatment 
record is affirmative medical evidence showing to the contrary 
that the Veteran's lung metastasis was a result of his colon 
cancer and not due to presumed herbicide exposure while serving 
in Vietnam.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2010); see also Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).
  
The Board observes that the establishment of service connection 
based on direct causation pursuant to Combee, carries an 
exceptionally difficult burden of proof.  Claims based on Agent 
Orange exposure are unique in that entitlement, under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific evidence.  
Section 3 of the Agent Orange Act of 1991 directed the Secretary 
of the VA to seek entrance into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in the Republic of Vietnam and each disease 
suspected to be associated with such exposure.  The Secretary 
determined, based on sound medical and scientific evidence that a 
positive association (i.e., where the credible evidence for the 
association was equal to or outweighed the credible evidence 
against the association) existed between exposure to an herbicide 
agent and the disorders listed in the statute.  See 64 Fed. Reg. 
592233 (Nov. 2, 1999).

As stated above, the fact that lung cancer was included in the 
list of disorders qualifying for the Agent Orange presumption 
still does not constitute powerful evidence in favor of the 
appellant's claim.  Competent medical evidence of record revealed 
that herbicide exposure did not cause the Veteran's lung cancer, 
but rather its onset was a result of the metastasis from his 
colon cancer.

For these reasons, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's respiratory 
failure due to lung metastasis as a result of colon cancer is 
causally related to active service.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


